Leonard, Judge.
The judgment of an inferior court affirmed here, is a subsisting valid judgment in the court where it was originally rendered, and may be carried into execution accordingly. This is settled practice, and has been repeatedly recognized in this court, and we cannot allow it to be now drawn in question. (Meyer v. Campbell, 12 Mo. Rep. 602. Wilburn’s Adm’r v. Hall, 17 Mo. Rep. 471.)
We discover no variance between the recognizance sued upon and the one given in evidence. Let the judgment be affirmed.